Case 3:17-cv-00483-BJD-MCR Document 203 Filed 08/11/21 Page 1 of 6 PageID 1734




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


 COREY MILLEDGE,

                    Plaintiff,

 v.                                                Case No. 3:17-cv-483-BJD-MCR

 KENNETH S. TUCKER, et al.,

                  Defendants.
 ______________________________

                                       ORDER

       This cause is before the Court on Plaintiff’s motion in limine (Doc. 184;

 Pl. Motion) and other pretrial matters. In his motion, Plaintiff asks the Court

 to preclude Defendants from offering evidence of or referencing at trial

 Plaintiff’s history of mental illness and specific instances of behavioral issues

 caused by his mental illness, including an incident in which Plaintiff allegedly

 threw feces at prison guards. See Pl. Motion at 1.

       Plaintiff asserts this evidence is not relevant under Rule 401 and

 therefore not admissible under Rule 402.1 Id. at 2. Alternatively, Plaintiff

 contends the evidence is inadmissible under Rule 403 because its probative


       1  Rule 401 of the Federal Rules of Evidence provides, “Evidence is relevant if:
 (a) it has any tendency to make a fact more or less probable than it would be without
 the evidence; and (b) the fact is of consequence in determining the action.” Rule 402
 provides, “Irrelevant evidence is not admissible.”
Case 3:17-cv-00483-BJD-MCR Document 203 Filed 08/11/21 Page 2 of 6 PageID 1735




 value is substantially outweighed by a danger of unfair prejudice. 2 Id. at 2-3.

 At the pretrial conference, Plaintiff’s counsel expounded, contending the

 disputed evidence would confuse the jury and unnecessarily protract the

 proceedings. Additionally, counsel noted Plaintiff did not throw feces at prison

 guards during the incidents at issue in the case. Counsel acknowledged

 Plaintiff alleges the use-of-force incidents caused him to suffer emotional

 distress but emphasized Plaintiff does not assert he sustained a diagnosed

 mental illness, such as anxiety.

       Defendants oppose the motion (Doc. 196; Def. Resp.), arguing Plaintiff

 placed his mental health at issue by seeking damages for emotional distress.

 See Def. Resp. at 1-2. They point to the parties’ proposed jury instructions,

 number 11, which provides, “If you award [Plaintiff] compensatory damages

 for physical injuries, you may also award [him] damages for mental and

 emotional distress, impairment of reputation, and personal humiliation.” See

 Doc. 190. At the pretrial conference, defense counsel also highlighted that

 Plaintiff himself mentions the feces-throwing incident in his amended

 complaint.




       2 Rule 403 provides, “The court may exclude relevant evidence if its probative
 value is substantially outweighed by a danger of one or more of the following: unfair
 prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or
 needlessly presenting cumulative evidence.”
                                          2
Case 3:17-cv-00483-BJD-MCR Document 203 Filed 08/11/21 Page 3 of 6 PageID 1736




       Defendants rely on an Eleventh Circuit decision in support of their

 position. See Def. Resp. at 2 (discussing Hancock v. Hobbs, 967 F.2d 462, 467

 (11th Cir. 1992), abrogated on other grounds by Jaffee v. Redmond, 518 U.S. 1

 (1996)). In Hancock, the court held evidence of the plaintiff’s past psychiatric

 treatment was relevant and admissible because the plaintiff placed her

 “mental condition in issue with her claim for damages.” 967 F.2d at 467. The

 plaintiff alleged the incident caused her “mental anguish, anxiety,

 depression[,] and humiliation.” Id.

       Upon review of Plaintiff’s motion, Defendants’ response, and the parties’

 oral arguments,3 the Court finds Plaintiff’s motion is due to be granted in part

 and denied in part. Plaintiff has placed his mental health at issue. In his

 operative complaint (Doc. 27; Am. Compl.), Plaintiff alleges he “suffers from

 terrifying ‘flashbacks’ and ‘nightmares’ and suffered “embarrassment,

 humiliation, and emotional distress,” and he seeks damages for those

 emotional injuries. See Am. Compl. at 15. Additionally, Plaintiff alleges that,

 on the day of the incidents, he was housed in a “transit care unit for inmates

 with mental health issues.” Id. at 12. Because Plaintiff has placed his mental

 health at issue, reference to his mental health history is admissible under the


       3  The Court appreciates counsels’ helpful and cogent arguments during the
 pretrial conference and counsels’ efforts to confer with one another on pretrial and
 trial matters.
                                          3
Case 3:17-cv-00483-BJD-MCR Document 203 Filed 08/11/21 Page 4 of 6 PageID 1737




 Federal Rules of Evidence. However, on this record, the Court finds any

 probative value of the feces-throwing incident is substantially outweighed by

 the danger of unfair prejudice or confusing the issues and, therefore, is

 inadmissible under Rule 403.

       The Court notes that admissibility questions generally should be ruled

 upon as they arise during trial “to allow questions of foundation, relevancy,

 and prejudice to be resolved in context.” See Stewart v. Hooters of Am., Inc.,

 No. 8:04-CV-40-T-17-MAP, 2007 WL 1752873, at *1 (M.D. Fla. June 18, 2007).

 With that in mind, any party may seek reconsideration of this ruling at trial

 in light of the evidence presented and shall make contemporaneous objections

 when evidence is elicited.4

       Accordingly, it is now

       ORDERED:

       1.     Plaintiff’s motion in limine (Doc. 184) is GRANTED in part and

 DENIED in part as stated in this Order.

       2.     The parties’ joint oral motion to allow Defendants to seek an

 expedited summary judgment ruling on the retaliation claim against




       4  For instance, Plaintiff himself may mention the feces-throwing incident when
 testifying to explain why officers allegedly beat him on June 22, 2012. Plaintiff alleges
 in his complaint that the feces-throwing incident is what precipitated the alleged
 beating that occurred in the medical room. See Am. Compl. at 12.
                                            4
Case 3:17-cv-00483-BJD-MCR Document 203 Filed 08/11/21 Page 5 of 6 PageID 1738




 Defendant Parrish is GRANTED. The parties shall submit their respective

 positions for the Court’s consideration no later than August 18, 2021. Each

 parties’ filing should be no more than five pages.5

       3.     By August 18, 2021, the parties shall confer and notify the Court

 whether they agree to a bench trial in lieu of a jury trial, beginning on August

 25, 2021, per the Court’s Order Scheduling Trial (Doc. 180). If the parties want

 to proceed with a jury trial, which must be continued given the recent COVID-

 19 outbreak, they shall notify the Court of dates on which they are unavailable

 during the months of October through January.

       4.     The    Court    encourages        the   parties   to   revisit   settlement

 negotiations. If they resolve the case, they shall immediately notify the Court.

       DONE AND ORDERED at Jacksonville, Florida, this 11th day of

 August 2021.




       5 The parties need not provide lengthy explanations of the summary judgment
 standard or the facts of the case, both of which the Court is familiar. Instead, they
 should directly and succinctly address the narrow issue on which they seek an
 expedited ruling. Consistent with the Court’s Local Rules, the parties shall include
 “a concise statement of the precise relief requested, a statement of the basis for the
 request, and a legal memorandum.” See M.D. Fla. R. 3.01(a). The Court would benefit
 most from a discussion of salient case law supporting the parties’ respective positions.
                                            5
Case 3:17-cv-00483-BJD-MCR Document 203 Filed 08/11/21 Page 6 of 6 PageID 1739




 Jax-6
 c:
 Counsel of Record




                                      6
